ACCEPTED
                                                                                                             14-15-00860-CV
                                                                                             FOURTEENTH COURT OF APPEALS
                                                                                                          HOUSTON, TEXAS
                                                                                                      10/26/2015 10:50:11 AM
                                                                                                       CHRISTOPHER PRINE
                                                                                                                      CLERK




                         FOURTEENTH COURT OF APPEALS
                 CIVIL APPEAL MEDIATION DOCKETING STATEMENT                               FILED IN
                                                                                  14th COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                   RETURN WITHIN 15 DAYS TO:
                                                                                  10/26/2015 10:50:11 AM
                        CLERK, FOURTEENTH COURT OF APPEALS;                        CHRISTOPHER A. PRINE
                                                                                           Clerk
                      301 FANNIN, ROOM 245; HOUSTON, TEXAS 77002

    ***For Civil Appeals, see Section V for information about the Pro Bono Program sponsored and
administered by the Pro Bono Committees of the Appellate Practice Sections of the State Bar of Texas and
                                      the Houston Bar Association.


I.       General Information:

Appellant(s):                                         Appellate Cause No.:

         W.A. “Andy” Myers, individually and                    14-15-00860-CV
         in his capacity as Fort Bend County
         Commissioner                                 Trial Ct. Cause No.:

                                                                15-DCV-221725

Appellee(s):                                          County:

         JDC/Firethorn, Ltd., a Texas Limited                   Fort Bend
         Partnership
                                                      Trial Court:

                                                                268th
Other:




II.      Timetable:

Appeal stayed by bankruptcy. Date bankruptcy filed:

List:    name of bankruptcy court:

         bankruptcy case number:

         style of bankruptcy filing:



III.     Jurisdiction:

Will you challenge this court’s
jurisdiction?                          No                               Yes 
IV.      Indigency Of Party (TRAP 32.1(k)): (Attach file-stamped copy of affidavit)


                                                         Filed
                  Event                                                                 Date             N/A
                                                  Check as appropriate


Affidavit filed                             No                 Yes 


Contest filed                               No                 Yes 


Date ruling on contest due:


Ruling on contest:
Sustained         Overruled 


V.       Pro Bono Pilot Program:

The Pro Bono Committees of the Appellate Practice Sections of the State Bar of Texas and the Houston Bar
Association are participating in a Pro Bono Program to place a limited number of civil appeals with appellate
counsel who will represent the appellant/appellee in the appeal before the Fourteenth Court of Appeals.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Pilot
Program based upon a number of discretionary criteria, including the financial means of the appellee. If a case is
selected by the Committee, and can be matched with appellate counsel, that counsel will take over representation
of the appellee without charging legal fees. More information regarding this program can be found in the Pro
Bono Pilot Program Pamphlet available in paper form at the Clerk’s Office or on the Internet at http://www.tex-
app.org and http://www.hba.org/folder-sections/sec-appellate.htm. If your case is selected and matched with a
volunteer lawyer, you will receive a letter from the Pro Bono Pilot Committee within thirty (30) to forty-five (45)
days after submitting this Docketing Statement.

NOTE: There is no guarantee that, if you submit your case for possible inclusion in the Pro Bono
Program, the Pro Bono Committee will select your case and that pro bono counsel can be found to
represent you. Accordingly, you should not forego seeking other counsel to represent you in this
proceeding. By signing your name below, you are authorizing the Pro Bono Committee to transmit
publicly available facts and information about your case, including parties and background, through
selected Internet sites and a Listserv to its pool of volunteer appellate attorneys.

1.       Do you want this case to be considered for inclusion in the Pro Bono Pilot Program?

                      Yes                 No 

If you answered “Yes” to Question V.1, then please answer the following questions.

2.       Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to
answer questions the committee may have regarding the appeal? Please note that any such conversations would
be maintained as confidential by the Pro Bono Committee and the information used solely for the purposes of
considering the case for inclusion in the Pro Bono Program.

                      Yes                 No 
3.        If you have not previously filed an affidavit of indigency and attached a file-stamped copy of that
affidavit, does your income exceed 200% of the U.S. Department of Health and Human Services Federal Poverty
Guidelines? These guidelines can be found in the Pro Bono Program Pamphlet as well as on the Internet at
http://aspe.hhs.gov/poverty/06poverty.shtml.

                       Yes                 No 

4.        Are you willing to disclose your financial circumstances to the Pro Bono Committee? If so, please attach
an Affidavit of Indigency completed and executed by the appellee. Forms may be found in the Clerk’s Office or
on the Internet at http://www.tex-app.org and http://www.hba.org/folder-sections/sec-appellate.htm. Your
participation in the Pro Bono Pilot Program may be conditioned upon your execution of an affidavit under oath as
to your financial circumstances.

                       Yes                 No 

5.       Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable
standard of review, if known (without prejudice to the right to raise additional issues or request additional relief;
use a separate attachment, if necessary).




VI.      Alternative Dispute Resolution/Mediation (if applicable)

Instructions: This information will be used in conjunction with the Rule 32.1 docketing statement to evaluate
your case for possible referral to an alternative dispute resolution procedure. See TEX. R. APP. P. 32.1. The court
will not consider your answers if the case is submitted on the merits. Each party (except where noted) must
complete and file a completed docketing form in the Court of Appeals after the appeal is perfected.

Check Y for yes or N for no. Fill in all blanks or check appropriate boxes.

1.       Should this case be referred to mediation? Yes        No  (use additional sheets if necessary)

If no, why? On October 6, 2014 (before suit was filed), the parties mediated, reached a “Binding
Settlement Agreement” that resolved all claims between the parties and was signed by Commissioner
Andy Meyers, subject to approval by the Fort Bend County Commissioners’ Court. The Commissioners’
Court did not approve the settlement, and this litigation ensued.

(The court makes the final decision regarding referral of a case to mediation)

2.       Has this case been through an ADR procedure? Yes  No 

If you answered yes:

a.       Who was the mediator?        Michael Narsete

b.       What type of ADR procedure?             Mediation

c.       At what stage did the case go through ADR?

         pre-trial         trial              post-trial        other ______pre-suit_______________________
3.       Rate the case for complexity. Use 1 for the least complex and 5 for the most complex. Check one:

                  1       2       3     4       5 


VII.     Signature:



 /s/ Don C. Griffin                                          Date:    October 26, 2015

Signature of counsel (or pro se party)

H. Dixon Montague

State Bar No. 14277700

dmontague@velaw.com

Don C. Griffin

State Bar No. 08456975

dgriffin@velaw.com

Catherine B. Smith

State Bar No. 03319970

csmith@velaw.com

VINSON & ELKINS L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002-6760

Telephone Number: 713.758.3508

Facsimile Number: 713.615.5985

Representing: Appellee




 US 3846892v.1